        Case 2:19-cv-02407-CMR Document 161 Filed 04/30/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                               MDL No. 2724
PRICING ANTITRUST LITIGATION                                 16-md-2724-CMR

                                                             HON. CYNTHIA M. RUFE



THIS DOCUMENT RELATES TO:                                   Civil Action No.: 19-cv-2407-CMR
State of Connecticut, et al. v.
Teva Pharmaceuticals USA Inc., et al.


                                NOTICE OF APPEARANCE


TO THE CLERK OF THE COURT:
       Please enter the appearance in the above-captioned action of Catherine Redlich of
Driscoll & Redlich on behalf of Defendant Armando Kellum.


Dated April 24, 2020                              Respectfully submitted,
                                                  /s/ Catherine Redlich
                                                  Catherine Redlich
                                                  DRISCOLL & REDLICH
                                                  110 West 40th Street, Suite 1900
                                                  New York, NY 10018
                                                  credlich@driscollredlich.com

                                                  Counsel for Armando Kellum




                                              1
          Case 2:19-cv-02407-CMR Document 161 Filed 04/30/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I, Catherine Redlich, hereby certify that the foregoing Notice of Appearance

was filed via the Court’s electronic filing system on April 24, 2020 and was thereby

served electronically on all counsel or parties of record via ECF.




                                                             /s/ Catherine L. Redlich




                                                  2
